DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-6 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 08/24/2021 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

“a flow guide on an internal wall of the reaction vessel housing … wherein the flow guide is in the form of … a plate” of claim 1.  In this case, figs. 30A-B, 31, and 32 show plate 140 above, or spaced apart from, an internal wall of the reaction vessel housing.  The plate 142 shown in figs. 29-30, appears to be the “V” shaped tip end of the reaction vessel housing 102 shown in figures 8, 8A, 8B, 9-10, & 22.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claim 1 lines 8-10 recite “a flow guide on an internal wall of the reaction vessel housing … wherein the flow guide is in the form of … a plate”.  However, a flow guide on an internal wall of the reaction vessel housing in the form of a plate is not disclosed in the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.

Appropriate correction is required.

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Claims 2-6 recite “A reaction vessel according to claim …”.  The Examiner requests applicants replace article “A” with “The” in each instance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2 recites “a rib on an internal wall of the reaction vessel housing”.  Applicant(s) previously set forth “a flow guide on an internal wall of the reaction vessel housing … wherein the flow guide is in the form of a rib” in claim 1 lines 8-10. It is unclear if applicants are referring to the internal wall previously defined or some other internal wall of the reaction vessel housing.  It is also unclear if applicants are referring to the rib previously defined or some other rib entirely.  Perhaps applicants intend to recite “the rib on the internal wall of the reaction vessel housing”?

Claim 3 recites “the flow guide rib”.  There is insufficient antecedent basis for this term in the claims.  Claims 1 and 2 previously recite “a flow guide” and “a rib”.  However, Applicants(s) do not define “the flow guide rib” and it is unclear if applicants are introducing a new structure to the device or if applicants merely intend to recite “the rib”.
A similar rejection is made over “the flow guide rib” in claim 4 and “flow guide rib” in claim 5.

Claim 4 recites “smooth”.  The term “smooth” is a relative term and it is unclear what would or would not be considered a “smooth curved surface” (See MPEP 2173.05b) which renders the claim indefinite.  The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (of a smooth surface), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Would a surface polished by 200 grit sandpaper be considered smooth?  Would a surface having beveled edges be considered smooth?
A similar rejection is made over the term “smooth” in claim 5 and “sharp” in claim 6.

Claim 6 recites “wherein the flow guide is in the form of a providing a sharp corner edge”.  It is unclear if (1) applicants are attempting to define the flow guide as a structure resembling the letter “a”, (2) if a grammatical mistake was made rending the claim incomplete and ambiguous, or (3) if applicants are simply attempting to recite “wherein the flow guide is provided with a sharp corner edge”.  Further, since the flow guide is a rib or a plate, it is unclear if applicants are intending to redefine the flow guide as something else or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae Byeong Woo (Translation of KR 2010/0136744A – hereinafter “Woo”).

Regarding claim 1, Woo discloses a reaction vessel configured for use in an analyte testing apparatus (Woo; figs. 1, 2, & 3a, #10, #30, [0013]), comprising: 
a reaction vessel housing (Woo; perimeter walls of cassette 10 form a reaction vessel housing; figs. 4 & 5, #10, [0018]) comprising a reagent storage portion (Woo; fig. 3a, #20, [0044]) and a reaction area within the housing (Woo; fig. 3a, #100, [0023]); 
a liquid reagent within a cavity within the reagent storage portion (Woo; fig. 3a, #200, [0044]); 
a removable sealing element covering a surface of cavity (Woo discloses a foil tab covering the reagent storage portion 20 and is peeled off when the reagent storage portion 20 is inserted into the reaction vessel 10 so that at least one reagent in the reagent storage portion 20 can be poured into the cassette, [0043, 0049]); 
a reagent release site configured to receive the liquid reagent from cavity when sealing element is removed from the surface of cavity (Woo discloses when the reagent storage portion 20 is inserted into the reaction vessel 10, the reagent storage portion engages a jaw that peels the foil to release the reagent from the reagent storage portion 20; [0049].  Accordingly, a reagent release site exists when the reagent storage portion 20 is fully engaged with the reaction vessel 10 to peel the foil and release the reagent from cavity 200); 
a flow guide on an internal wall of the reaction vessel housing (Woo discloses a reagent movement guide 50 integrated on the surface of the reagent cartridge; fig. 3a & 4, #50, [0034]) configured to contact liquid reagent received by reagent release site and guide flow of the liquid reagent from reagent release site to reaction area (Woo; [0035-0036]), wherein the flow guide is in the form of a rib or a plate (Woo; fig. 4, #50).  

Regarding claim 2, Woo discloses a reaction vessel according to claim 1, wherein the flow guide is in the form of a rib on an internal wall of the reaction vessel housing (Woo; fig. 4, #50).  

Regarding claim 3, Woo discloses a reaction vessel according to claim 2 above, wherein the flow guide rib is arched in the direction of flow guidance (Woo; fig. 4, #50).  

    PNG
    media_image1.png
    434
    584
    media_image1.png
    Greyscale


Regarding claim 4, Woo discloses a reaction vessel according to claim 3 above, wherein a surface of the flow guide rib facing reagent release site is a smooth curved surface (Woo; fig. 4, #50).  

    PNG
    media_image2.png
    434
    584
    media_image2.png
    Greyscale


Regarding claim 5, Woo discloses a reaction vessel according to claim 4 above, wherein lateral surfaces of flow guide rib forming a junction with the internal wall of the reaction vessel housing are smooth curved surfaces (Woo; fig. 4, #50).  

Regarding claim 6, Woo discloses a reaction vessel according to claim 1 above, wherein the flow guide is in the form of a providing a sharp corner edge connected below the reagent release opening (As best understood, Woo discloses the rib terminates in a sharp corner edge below the reagent release opening; fig. 3a).

    PNG
    media_image3.png
    846
    1503
    media_image3.png
    Greyscale


Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Chen et al. (US 2013/0121898) discloses a reaction vessel comprising a sealing element that covers a reagent liquid in a cavity.
Hou et al. (US 2014/0127828) discloses a flow guide in the form of a plate with a sharp corner edge.
Silva et al. (US Patent No. 5,272,093) discloses a flow guide in the form of a plate with a sharp corner edge

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                            

/Benjamin R Whatley/Primary Examiner, Art Unit 1798